DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first heat transfer member”
“second heat transfer member”
“biasing member”
“attachment member”
“first engagement member”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,539,020 B2 (herein “Chow”).
Regarding claims 1, 9, and 12, Chow discloses a system (Figs. 1 and 9-11) comprising: a plurality of receiving bays (at 30, 32, 34), the bays comprising: a first heat transfer member (Fig. 9; 60) movable along a first axis (spring 180 axis), and a retainer (114) to restrict movement of the first heat transfer member along a second axis different from the first axis, the first heat transfer member in contact with a second heat transfer member (50) inserted in the receiving bay; and a liquid conduit (64) to carry cooling fluid to the first heat transfer members.
Regarding claims 2 and 3, Chow discloses a spring (180) to apply a resisting force.
Regarding claim 4, Chow discloses a bracket (Fig. 9; around 180 and 60), the spring attached to the bracket.
Regarding claim 5, Chow discloses that the retainer comprises a first portion of the bracket (Fig. 9; above 180) that is angled with respect to a second portion of the bracket (Fig. 9, to the left of 180).
Regarding claim 7, Chow discloses that the first heat transfer member has a first engagement member (Fig. 9; to the left of 60) and the biasing member has a second engagement member (right end of the spring) engaged to the first engagement member, the first and second engagement members restricting movement in second and third axes.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of US 7,133,283 B2 (herein “Faneuf”).
Chow does not disclose that the first and second heat transfer members have complementary sloped surfaces.
Faneuf discloses a system having receiving bays where first and second heat transfer members are movably connected (Fig. 3), the heat transfer members having complementary sloped surfaces. It would have been obvious to one of ordinary skill in the art to modify the heat transfer members of Chow with the sloped surfaces taught by Faneuf in order to ensure proper alignment and connection between the two members when they are pushed together.
Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of US 9,277,683 B2 (herein “Ionescu”).
Regarding claims 11 and 19, Chow does not disclose a complementary communication connecters.
Ionescu discloses (Fig. 6A) electronics receiving bays having connecting first and second heat transfer members as well as complementary communication connectors (604, 605). It would have been obvious to one of ordinary skill in the art to modify the 
	Regarding claim 20, Chow discloses a liquid conduit (64) thermally contacted to the first heat transfer member. 
Allowable Subject Matter
Claims 6, 8, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses an electronic heat exchange structure similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763